           Case 1:21-cv-04024-GHW Document 23 Filed 07/26/21 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 7/26/2021
------------------------------------------------------------------X
                                                                  :
FIRST LOOK INSTITUTE, INC. and SHARON :
LERNER,                                                           :
                                                                  :        1:21-cv-04024-GHW
                                                    Plaintiffs, :
                              -against -                          :            ORDER
                                                                  :
NATIONAL INSTITUTES OF HEALTH,                                    :
                                                                  :
                                                 Defendant. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         As stated on the record during the July 26, 2021 conference, Defendant is directed to

produce the seven “high priority” grant proposals, with index for those grants, by no later than

September 3, 2021. See Dkt. No. 22 at 2 n.1. The parties are directed to submit a joint status letter

by no later than August 9, 2021 regarding the source and volume of the other documents requested

by Plaintiffs. The letter should inform the Court of the number of pages associated with the

remaining grant proposals, and information on the review by Defendant and the grantee. The Court

expects to schedule a conference after receiving the parties’ joint letter, at which the Court will set

another deadline for the completion of production and a page production goal with respect to the

communications related to the grant proposals.

         SO ORDERED.

 Dated: July 26, 2021                                         _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
